Citation Nr: 0724979	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  97-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected left knee disability manifested by 
patellofemoral pain.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1992 to 
October 1995.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 RO rating decision 
that granted service connection for patellofemoral knee pain 
and assigned a noncompensable rating, effective on December 
26, 1996.  

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

In March 1999, the Board remanded the case to the RO for 
further development of the record.  

In May 1999 the RO granted an increased rating of 10 percent, 
effective on December 26, 1996.  However, in a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum available benefit allowed by law or 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board remanded the case once again in October 2003 for 
additional development.  

The Board issued a decision in November 2004 that continued 
the current 10 percent initial rating.  The veteran thereupon 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In September 2005, the Court granted a Joint Motion 
requesting that the Board's decision be vacated and remanded 
the matter for further action in compliance with the Order.  
The Board remanded the case to the RO in February 2006.  

For the reasons expressed hereinbelow, the matter on appeal 
is once again being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action on his part is required.  



REMAND

The Board's remand in October 2003 directed the RO to afford 
the veteran a VA medical examination of the knee.  The 
examiner was specifically instructed to consider an October 
2002 letter from the veteran's employer in assessing the 
functional impairment caused by the disability.  

The veteran had a VA examination in April 2004, and the Board 
subsequently denied the veteran's appeal by a decision in 
November 2004.  

In granting the Joint Motion to vacate in this case, the 
Court found that the VA examination in April 2004, on which 
the Board had relied in its decision, was not fully 
responsive to the instructions of the Board's remand in 
October 2003 because the examiner had not addressed the 
letter from the veteran's employer.  

The Court noted that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  Id.  

The Board remanded the case in February 2006 for a VA 
examination compliant with the Court order.  The RO afforded 
the veteran a VA examination in August 2006, with addendum 
opinion in January 2007.  However, the examiner again failed 
to address the employer's letter.  Accordingly, the 
requirements of the Board's previous remands, and the Court's 
order, are not yet satisfied.  

The Board accordingly finds that the matter must be remanded 
again for compliance with the instructions of the original 
remand; i.e., the RO must afford the veteran a VA 
examination, and the examination report must address the 
October 2002 letter from the veteran's employer.  Stegall, id  
.

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should send to the veteran and his 
representative a letter requesting that he 
provide sufficient information, and if necessary
authorization, to enable the RO to obtain any 
additional pertinent evidence not currently of 
record
that pertains to the severity of the service-
connected
left knee disorder.

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
him that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  Regardless of 
whether he responds, the RO should obtain 
all VA treatment records not already of 
record.  

3.  The RO should schedule the veteran 
for a VA examination by an orthopedic 
specialist to determine the current 
severity of the veteran's service-
connected left knee disability.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify the fact that the claims 
folder has in fact been reviewed.  

The examination report should set 
forth/answer the following:

a.  Record the range of motion of 
the left knee (flexion and 
extension) in degrees.  

b. Indicate whether the service-
connected left knee disability is 
manifested by recurrent 
subluxation or lateral 
instability; and, if so, the 
degree of impairment (slight, 
moderate or severe) associated 
with each.  

c.  Describe the extent of any 
incoordination, weakened movement, 
and/or excessive fatigability 
associated with the service-
connected left knee disorder.  

d.  Identify objective evidence of 
pain or functional loss due to 
pain associated with the service-
connected left knee disability.  

e.  Express an opinion as to 
whether there would be additional 
limitation of function during 
flare-ups (if the veteran 
describes flare-ups) and, if 
feasible, express such additional 
limitation in terms of additional 
degrees of limitation of motion.  
If this is not feasible, the 
examiner should so state.  

f.  Distinguish between the 
manifestations of the service-
connected left knee disorder and 
any concurrent nonservice-
connected left knee or other 
musculoskeletal disorder found to 
be present.  

g.  Express an opinion, with 
complete rationale, as to the 
effect, if any, of the service-
connected left knee disability on 
the veteran's ability to perform 
work.  In expressing this opinion, 
the examiner must address the job-
related manifestations described 
in the October 2002 letter from 
the veteran's employer.  

The examiner should provide a complete 
rationale for his or her opinions.  

If the examiner cannot answer any of 
the above questions without resorting 
to speculation, he or she should so 
state.

The examiner should record all 
observations in a typewritten 
examination report, with medical 
findings stated in terms conforming to 
the applicable rating criteria.  Massey 
v. Brown, 7 Vet. App. 204 (1994).

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  When the actions requested above 
have been completed, the RO should 
readjudicate the issue of initial 
evaluation of the service-connected 
left knee disability.  

In readjudicating this issue, the RO 
should consider the potential for 
"staged ratings" as set forth in 
Fenderson, the applicability of 
separate ratings for limitation of 
motion and instability (if applicable), 
and the potential for extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should furnish to the veteran 
and his representative a Supplemental 
Statement of the Case (SSOC) and afford 
them an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time period.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002 & Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



